Citation Nr: 1134240	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  00-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from October 1966 to September 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in August 2003, July 2006, November 2007, and January 2010, and remanded for further development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the January 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after reviewing the claims file, the Board finds that the case must be remanded for further evidentiary development.

In the June 2010 remand, the Board noted that an August 2008 VA examiner diagnosed the appellant with stasis dermatitis and indicated that this disability was due to venous insufficiency and unrelated to the appellant's military service.  However, the Board noted that the VA examiner failed to explain the evidence cited in the examination report which specifically stated that some of the appellant's skin lesions did not appear to be stasis wounds.  (See June 30, 2008 VA treatment note with July 3, 2008 entry date.)  The Board also noted that during the appeal period, the appellant has been diagnosed with stasis dermatitis, lichenification of the bilateral knees, rosacea, folliculitis, chronic papillar nummular eczema, eczematous lesions, a rash, and patches of erythema.  The August 2008 VA examiner did not comment on whether any of these diagnosed disabilities were related to service or whether the diagnoses were accurate.  Consequently, the Board requested a VA opinion as to whether it is at least as likely as not that the appellant's diagnosed skin disabilities are related to his military service, to include his presumed exposure to herbicides (Agent Orange).  The clinician was requested to reconcile his/her opinion with that of the August 2008 VA examiner, to include whether any non-stasis skin disability was present, and if so, the etiology thereof.  

A March 2010 VA opinion was provided by the VA examiner who completed the August 2008 VA examination.  The VA examiner stated that there were no other skin conditions present other than stasis dermatitis on either of the two previous examinations done in the summer, in July 2008 and August 2008.  The VA examiner noted that a December 2006 VA examination failed to demonstrate the skin conditions that the appellant claimed were due to Agent Orange exposure in Vietnam.  The VA examiner opined that the appellant had stasis dermatitis from venous insufficiency which is less likely as not caused by or a result of the appellant's service in the military or secondary to Agent Orange exposure.  As noted by the appellant's representative in an August 2011 Informal Hearing Presentation, the VA examiner did not discuss the appellant's other skin disabilities that had been diagnosed during the pendency of the appeal.  To prevail on the issue of service connection, there must be a current diagnosis of the claimed disability at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the appellant may be entitled to service connection for the skin disabilities diagnosed during the period on appeal even if the appellant no longer had the conditions at more recent examinations.  The VA examiner also failed to discuss the June 30, 2008 VA treatment note (with July 3, 2008 entry date) indicating the presence of a lesion on the medial lower extremity which did not appear to be a stasis wound.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the March 2010 VA opinion does not discuss the skin disabilities the appellant has been diagnosed with during the period on appeal, and failed to discuss the June 30, 2008 VA treatment note (with July 3, 2008 entry date) noting that some of the appellant's skin lesions did not appear to be stasis wounds, the March 2010 VA opinion is inadequate.  Consequently, the Board finds the claim must be remanded for another VA opinion addressing these issues.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a health care provider with appropriate expertise to review the appellant's VA claims folder and provide an opinion to determine the following:

* Whether it is at least as likely as not that the appellant's diagnosed skin disabilities, to include stasis dermatitis (August 2008 VA examination report); lichenification of the bilateral knees (December 2006 VA examination report); rosacea (December 2006 VA examination report); folliculitis (December 2006 VA examination report); chronic papillar nummular eczema (July 2003 VA treatment record; July 2003 VA examination report; October 2004 VA examination report); eczematous lesions (July 2006 VA treatment records); a rash (September 2002 VA treatment record; July 2006 VA treatment record); and patches of erythema (July 2003 VA treatment record; July 2008 VA treatment record); are related to his military service, to include his presumed exposure to herbicides.

* The clinician should reconcile his/her opinion with that of the August 2008 VA examiner and March 2010 VA opinion, to include whether any non-stasis skin disability is present, and if so, the etiology thereof.  The clinician should address the June 30, 2008 VA treatment note (with July 3, 2008 entry date) which indicates that the appellant had a medial leg lesion which did not appear to be a stasis wound.  

* If the reviewing health care provider finds that clinical examination of the appellant and/or diagnostic testing is necessary, such should be accomplished, and if prudent, during the summer months when the appellant's skin disability is reportedly active.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a skin disability, claimed as secondary to Agent Orange exposure.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


